*1031Appeal from a judgment of the Supreme Court (Stein, J.), entered June 15, 2006 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying his request for parole release.
Petitioner was convicted in 1979 of two counts of murder in the second degree and was sentenced to concurrent terms of 15 years to life in prison. In June 2005, he made his seventh appearance before the Board of Parole requesting parole release. At the conclusion of the hearing, the Board denied his request and ordered him held for an additional 24 months. Petitioner then commenced this CPLR article 78 proceeding challenging the Board’s decision. Following joinder of issue, Supreme Court dismissed the petition and this appeal ensued.
We affirm. Contrary to petitioner’s claim, the Board considered the appropriate factors set forth in Executive Law § 259-i in making its decision, including not only the serious nature of petitioner’s crimes, but also his program accomplishments, disciplinary history and postrelease plans (see Matter of Mojica v Travis, 34 AD3d 1155, 1156 [2006]; Matter of Vasquez v State of N.Y. Exec. Dept., Div. of Parole, 20 AD3d 668, 669 [2005]). The Board was not required to place equal emphasis upon each of the statutory factors and could, as it did, give more weight to the seriousness of the crimes (see Matter of Rivera v Dennison, 25 AD3d 856, 857 [2006]; Matter of Watford v Travis, 16 AD3d 850, 851 [2005]). Moreover, there is nothing to indicate that the Board’s decision is the product of an informal executive policy of denying parole to violent felons (see Matter of Wood v Dennison, 25 AD3d 1056, 1057 [2006]). Petitioner’s remaining contentions are similarly unavailing. Inasmuch as the Board’s decision does not exhibit “ ‘irrationality bordering on impropriety’ ” (Matter of Silmon v Travis, 95 NY2d 470, 476 [2000], quoting Matter of Russo v New York State Bd. of Parole, 50 NY2d 69, 77 [1980]), we find no reason to disturb it.
Crew III, J.E, Peters, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, without costs.